Citation Nr: 1241273	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater that 20 percent for residuals of a right shoulder injury with fusion of the acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1953 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2009, September 2010, and March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right shoulder disability is not characterized by ankylosis, limitation of the arm midway between the side and shoulder level, recurrent dislocation of the scapulohumeral joint, or malunion of the humerus with marked deformity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a right shoulder injury with fusion of the acromioclavicular joint are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA in this case.  Specifically, March 2006 and December 2009 letters advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his right shoulder disability as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Because the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date are moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has also been afforded VA examinations in July 2005, June 2007, April 2010, and most recently in December 2010 with a January 2011 addendum in conjunction with his claim for a higher rating.  The Board previously remanded this claim in December 2009 for an additional VA examination to determine the current severity of the right shoulder disability.  This examination was conducted in April 2010.  The Board then determined that the report of the April 2010 examination contained internal inconsistencies and again remanded the claim for another VA examination.  The Veteran was reexamined in December 2010.  Most recently, in March 2012, the Board noticed the December 2010 examination report ordered x-rays of the right shoulder but these records were not associated with the claims file.  The December 2010 missing x-rays have been associated with the claims file.  Additionally, neither the Veteran nor his representative have alleged that the December 2010 and January 2011 addendum opinions are inadequate for rating purposes.

The Board finds that VA has satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board will proceed to the merits of this claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.   With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Rating evaluations for the shoulder, arm, and hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69. In this case, the Board observes that the Veteran is claiming a right shoulder condition, which is his dominant side.  Therefore, the rating evaluations for the major arm will be applied accordingly.  DCs 5200 through 5203 are applicable for shoulder and arm disabilities.

Under DC 5200, ankylosis of scapulohumeral articulation, noting the scapula and the humerus move as one piece, unfavorable with abduction limited to 25 degrees from side warrants a 50 percent evaluation for the major side and a 40 percent evaluation for the minor side.  Intermediate between favorable and unfavorable warrants a 40 percent evaluation for the major side and a 30 percent evaluation for the minor side.  Favorable ankylosis with abduction to 60 degrees and the ability to reach mouth to hand warrants a 30 percent evaluation for the major side and a 20 percent evaluation for the minor side.  38 C.F.R. § 4.71a.  The evidence of record does not reflect findings of ankylosis of the scapulohumeral articulation and, as such, DC 5200 is inapplicable and will not be discussed.

DC 5201 provides for a 40 percent evaluation for the major arm and a 30 percent evaluation for the minor arm when motion is limited to 25 degrees from the side.  Limitation of motion when motion is only possible to midway between the side and shoulder level is evaluated at 30 percent for the major side and 20 percent for the minor arm.  When motion is only possible to the shoulder level a 20 percent evaluation is required for both the major and minor side.  Id.

Under DC 5202, for impairment of the humerus in the major arm, an 80 percent rating is assigned and for the minor arm, 70 percent rating is assigned for loss of head of the major humerus (flail shoulder).  For nonunion (false flail joint) of the humerus a 60 percent rating is assigned for the major arm and a 50 percent rating is assigned for the minor arm.  Fibrous union of the humerus warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm. Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes is rated at 30 percent for the major arm and 20 percent for the minor arm.  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes warrants a 20 percent rating for both the major and minor arm.  Malunion of the humerus with marked deformity is rated at 30 percent for the major arm and 20 percent for the minor arm.  Both the major and minor arms are rated at 20 percent for only moderate deformity.  Id.

Under DC 5203, pertaining to impairment of the clavicle or scapula, for both the major and the minor side, dislocation warrants a 20 percent evaluation, nonunion with loose movement warrants a 20 percent evaluation, nonunion without loose movement warrants a 10 percent evaluation, and malunion warrants a 10 percent evaluation.  The disability can also be rated on impairment of function of a contiguous joint.  Id.  Under DC 5203, no more than a 20 percent rating is available. 

Additionally, the Board notes that in the case where there is evidence of arthritis, the shoulder can also be rated under DC 5010.  DC 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis.  Traumatic arthritis (DC 5010) is evaluated according to DC 5003, which pertains to degenerative arthritis.  Under DC 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate DCs, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2012).  DC 5003 further indicates that a 10 percent rating is assignable with X-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating under DC 5003 requires this with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.

Normal range of shoulder motion is 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate I.

On VA examination with regard to his right shoulder in July 2005, the Veteran complained of pain, weakness, stiffness, and lack of endurance.  He also described flare-ups, occurring two to three times a week.  Upon examination, the Veteran exhibited forward flexion to 180 degrees, with pain at 100 degrees; abduction to 180 degrees, with pain at 100 degrees; external rotation to 90 degrees, with pain at 50 degrees; and, internal rotation to 90 degrees; with pain at 50 degrees.  No additional limitations were noted following three repetitions, but the examiner did indicate progressive weakness following each repetition.  There was objective evidence of painful motion, but no heat, redness, or swelling.  There was no evidence of ankylosis.  However, x-rays taken in July 2005 showed bony ankylosis of the acromioclavicular joint with deformity, suggesting a previous trauma.  

On VA examination in June 2007, the Veteran complained of constant pain and difficulty sleeping on the right side.  Upon examination, the Veteran exhibited forward flexion to 100 degrees, abduction to 150 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  No additional limitations were noted following three repetitions.  There was objective evidence of painful motion, but no heat, redness, or swelling.  There was also tenderness of the midclavicular area where he had fusion of the acromioclavicular joint.  There was no evidence of ankylosis.  The examiner did state x-rays taken in July 2005 showed bony ankylosis of the acromioclavicular joint with deformity, suggesting a previous trauma.  

In August 2007, a VA treatment record indicated a decrease in the range of motion of the right shoulder.  Specifically, the Veteran exhibited forward flexion to 90 degrees, abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 40 degrees.  No additional limitations were noted following three repetitions.  

In December 2009, as a result of this VA treatment record indicating a worsening of the Veteran's right shoulder disability, the Board determined he must be scheduled for a VA examination to reassess the severity of his right shoulder disability.

On VA examination in April 2010, the examiner noted that with regard to his right shoulder the Veteran experienced pain and stiffness that affected the motion of the joint.  The Veteran reported moderate, weekly flare-ups that lasted for hours.  The examiner noted that there were no recurrent dislocations of the right shoulder.  Upon examination the Veteran exhibited forward flexion to 170 degrees, abduction to 160 degrees, external rotation to 75 degrees, and internal rotation to 90 degrees.  The examiner noted no objective evidence of pain or additional limitation following repetitive motion.  Ankylosis was not found but this examiner also referred to the July 2005 x-rays that showed bony ankylosis of the acromioclavicular joint with deformity.  The examiner also noted the Veteran is retired due to age and duration of work, but his right shoulder has a mild to moderate effect on his usually daily activities.  

On VA examination in December 2010, the Veteran complained of limited motion in his right shoulder and moderate flare-ups daily.  There was no indication of inflammation, swelling, heat, or redness.  Upon examination the Veteran exhibited forward flexion of 135 degrees, abduction to 135 degrees, external rotation to 60 degrees, and internal rotation to 60 degrees.  All movements resulted in pain and guarding movements.  However, three times repetition did not produce greater limitation or additional weakness, pain, fatigue, lack of endurance, or incoordination.  X-rays taken on December 13 and December 20, 2010, revealed an old healed fracture of the very distal clavicle with posttraumatic ossification of the coracoclavicular ligament.  Degenerative joint disease of the right glenohumeral joint with a moderate size spur off the inferior articulating surface of the humorous was also noted.  However, in a January 2011 addendum, after review of the claims file, it was determined that these findings are as likely as not responsible for the pain and range of motion noted in the examinations.  Additionally, the pain the Veteran experiences create difficulty with lifting and carrying and overhead reaching activities, both in an occupational setting and daily activities.  

The Board notes that the Veteran has also received treatment from VA since January 2004 to the present.  Aside from the August 2007 treatment record discussed above, however, there are no additional range of motion readings concerning his right shoulder.  

The Board finds that the preponderance of the evidence is against assigning a disability rating greater than 20 percent for the service-connected right shoulder disability.  On VA examination in July 2005, June 2007, April and December 2010, it was noted that he had not had recurrent dislocations.  Therefore, a higher rating is not warranted given the lack of evidence of frequent, recurrent dislocations, and guarding of all movements.  38 C.F.R. § 4.71a, DC 5202.  Additionally, in order for the Veteran to be entitled to a higher rating for his right shoulder he would have to exhibit ankylosis of the scapulohumeral articulation (under DC 5200), or limitation of motion to 25 degrees from his side (under DC 5201).  VA examinations in July 2005, June 2007, and April and December 2010, along with the August 2007 VA treatment record do not indicate he has limitation of motion to 25 degrees.  Therefore, he is not entitled to a higher rating based on limitation of motion.

Despite his complaints of chronic or persistent pain, which he described to the VA examiners, the records do not show consequent limitation of motion of his right shoulder to an extent warranting even the most minimum compensable rating because his abduction always has been to greater than 90 degrees, so always to higher than his shoulder level.  During his various examinations, the Veteran complained of having pain in this shoulder, and this pain was objectively confirmed.  Nevertheless, his right shoulder flexion was to 180 degrees and abduction to 180 degrees in July 2005; flexion to 100 degrees and abduction to 150 degrees in June 2007; flexion to 170 degrees and abduction to 160 degrees in April 2010; and, flexion to 135 degrees and abduction to 135 degrees in December 2010.  As stated previously, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell, 25 Vet. App. at 32, and Burton, 25 Vet. App. at 1.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See 38 C.F.R. § 4.40.  In this case, however, the VA examiners were in agreement that the Veteran does not have additional functional impairment, including additional limitation of motion on account of his pain, etc., at least not to an extent that would provide grounds for assigning a rating in excess of 20 percent.

The Board also finds that the Veteran's service-connected right shoulder disability does not meet the criteria, under DCs 5200 to 5203, necessary for an increased rating for the entire appeal period.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 589.  The Board finds no basis upon which to assign a higher rating for the Veteran's service-connected right shoulder disability, however, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

The Board also has considered the Veteran's statements with regard to the severity of his right shoulder disability and any associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or discomfort in his right shoulder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the constant pain and difficulty sleeping on his right side, during his three VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected finger disabilities; however, the Board finds that his right shoulder symptomatology has been stable throughout the appeal period.  Therefore, staged ratings are not warranted.  See Hart, 21 Vet. App. at 505. 

Finally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The symptoms associated with the Veteran's right shoulder disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of pain associated with his right shoulder are contemplated by the schedular rating criteria.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment, which he denied, or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater that 20 percent for residuals of a right shoulder injury with fusion of the acromioclavicular joint is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


